                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

 MICHAEL MURPHY
                                                      CIVIL ACTION
 VERSUS
                                                      NO. 18-31-JWD-EWD
 BOSTON SCIENTIFIC CORPORATION

                                     RULING AND ORDER

       This matter comes before the Court on the Plaintiff, Michael Murphy’s, Objection to

Report and Recommendation of the Magistrate Judge (Doc. 32), filed in response to the

Magistrate Judge’s Report and Recommendation (Doc. 30) (“Recommendation”). Defendant

Boston Scientific Corporation opposes the objection (Doc. 35). Oral argument is not necessary.

The Court has carefully considered the law, the facts in the record, and the arguments and

submissions of the parties and is prepared to rule.

       For the following reasons, the Plaintiff’s objection is overruled in part and sustained in

part. Preliminarily, the Court finds that a motion to amend involving a potentially futile

amendment is a dispositive matter. (See Recommendation, Doc. 30 at 2 n. 3 (citing HCC, Inc. v.

R H & M Mach. Co., 39 F. Supp. 2d 317, 321 (S.D.N.Y. 1999)).) Accordingly, this Court

conducts a de novo review of the Recommendation. Fed. R. Civ. P. 72(b)(3). “The district judge

may accept, reject, or modify the recommended disposition; receive further evidence; or return

the matter to the magistrate judge with instructions.” Id.

       The Court agrees with the Recommendation that Plaintiff’s proposed amended complaint

fails to adequately allege a non-preempted parallel claim. (Doc. 30 at 11–15.) Plaintiff’s

objection to this part of the ruling is thus overruled, and the Recommendation is affirmed on this

ground.
       However, with respect to the Recommendation’s denial of another opportunity to amend

the operative complaint, this Court will sustain the objection. The Court does so on two main

grounds.

       First, while the Plaintiff previously amended his complaint in response to a prior motion

to dismiss (See Docs. 10, 18, 26), Plaintiff had no prior opportunity to amend in response to a

ruling by this Court on the sufficiency of Plaintiff’s claims. The Court believes that affording

Plaintiff one final opportunity to amend is the most appropriate course of action under these

circumstances. See Byrd v. Bates, 220 F.2d 480, 482 (5th Cir. 1955) (“[A] court ordinarily

should not dismiss the complaint except after affording every opportunity to the plaintiff to state

a claim upon which relief might be granted.”); 5B Charles A. Wright, Arthur R. Miller, et al.,

Federal Practice & Procedure § 1357 (3d ed. 2016) (“Thus, the cases make it clear that leave to

amend the complaint should be refused only if it appears to a certainty that the plaintiff cannot

state a claim. . . . A wise judicial practice (and one that is commonly followed) would be to

allow at least one amendment regardless of how unpromising the initial pleading appears

because except in unusual circumstances it is unlikely that the district court will be able to

determine conclusively on the face of a defective pleading whether the plaintiff actually can state

a claim for relief.”); JMCB, LLC v. Bd. of Commerce & Indus., No. 17-77, 2018 WL 4039183, at

*18 (M.D. La. Aug. 23, 2018) (“While Plaintiff previously amended its complaint, it did not do

so in response to a ruling by this Court assessing the sufficiency of Plaintiff's claims. Thus,

though [defendant] makes a compelling case for denying leave to amend, the Court will act in

accordance with the ‘wise judicial practice’ and general rule and grant Plaintiff's request [to

amend].”).




                                                  2
       This approach appears even more proper given the nature of Plaintiff’s objection here.

Specifically, for the first time in his objection, Plaintiff raises new arguments and authority,

including an FDA letter sent to a company ultimately acquired by Defendant that advised of

FDA violations. While Defendant makes a compelling argument why Plaintiff has still failed to

state a claim, the Court finds that these contentions are better assessed following a new motion to

dismiss. For this additional reason, Plaintiff will be given leave to amend.

       Nevertheless, the Court advises Plaintiff of his obligations under Rule 11 of the Federal

Rules of Civil Procedure. Plaintiff should have a good faith basis in law and fact for any claims

he makes. Fed. R. Civ. P. 11(b)(2), (3). While the Court has no reason to doubt Plaintiff’s

adherence to this rule, the Court issues this reminder as a precaution.

       Accordingly,

       IT IS ORDERED that the Plaintiff’s objection is OVERRULED IN PART and

SUSTAINED IN PART. Plaintiff’s objection is SUSTAINED in that Plaintiff shall have

twenty-eight (28) days in which to amend the operative complaint to cure the deficiencies

therein. Failure to do so will result in the dismissal of his claims with prejudice. In all other

respect, Plaintiff’s objection is OVERRULED, and the Court adopts the Magistrate Judge’s

Report and Recommendation (Doc. 30).

       Signed in Baton Rouge, Louisiana, on November 19, 2018.




                                                      S
                                          JUDGE JOHN W. deGRAVELLES
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA




                                                  3
